*619Motion to dismiss appeal, because that the brief did not contain any report of the Circuit judge, nor any agreed statement of counsel. This court approved the practice prescribed in State v. Pitts, 12 S. C. 180, and held the brief insufficient for a hearing; but as human life was involved, the rule of practice would not be rigidly enforced; and for the purpose of permitting the appellants to amend their brief, the cause was ordered to stand over until a future day named. Opinion

per curiam,

Solicitor Cothran, for motion.
E. F. Stolces and J. T. Nix, contra.